     Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 1 of 27



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA




DEANNA PHOENIX, on behalf of                              CIVIL ACTION
her minor daughter, S.W.


v.                                                        NO. 19-13004


LAFOURCHE PARISH GOVERNMENT, ET AL.                       SECTION "F"



                            ORDER AND REASONS

       Before the Court is a motion to dismiss the plaintiff’s

amended § 1983 claims by defendants CorrectHealth Lafource, LLC

(CHL), David Jennings, Kendra Patrick, Patricia Guidry, Katasha

Morris, Aysa Every, Shanta Sherman, Sara Armond, and Chelsea Nolan.

For the reasons that follow, the motion is GRANTED in part (as to

the § 1983 claims against Patricia Guidry, Katasha Morris, Aysa

Every, Shanta Sherman, Sara Armond, and Chelsea Nolan) and DENIED

in part (as to David Jennings, Kendra Patrick, and CHL); and the

case is hereby stayed pending the outcome of the medical review

panel.




                                     1
      Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 2 of 27



                                 Background

        This civil rights lawsuit arises from a mentally ill pretrial

detainee’s suicide by hanging in his jail cell days after being

removed from suicide watch.

        Sometime between 12:37 a.m. and 4:30 a.m. on October 7, 2018,

36-year-old Samuel June Williams hanged himself in a jail cell in

the E Block at the Lafourche Parish Detention Center.                     Nineteen

days after he told a correctional officer he was suicidal and five

days after being removed from suicide watch by CorrectHealth

Lafource LLC employee, David Jennings.

        This civil rights litigation on behalf of Williams’ minor

daughter followed.         Deanna Phoenix, on behalf of Phoenix’s (and

Williams’s)       minor    daughter,     S.W.,        sued    Lafourche     Parish

Government, Sheriff Craig Webre (in his individual and official

capacity as the Sheriff of Lafourche Parish), Major Jeremy Graniere

(in    his    individual   and   official     capacity       as   the   Corrections

Director of LPSO), Lieutenant Craig Denison (“in his individual

capacity as Shift Supervisor at the LPSO”), Deputy Stephen Waldrop

(in     his   individual    capacity),       Deputy    Sal    Marcello    (in   his

individual capacity), CorrectHealth Lafourche LLC (CHL), and CHL

employees David Jennings, Kendra Patrick, Patricia Guidry, Katasha

Morris, Aysa Every, Shanta Sherman, Sarah Armond, and Chelsea Nolan

(each in their individual capacities).                The plaintiff dismissed

her claims against Lafourche Parish.

                                         2
      Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 3 of 27



        The Court granted in part and denied in part the medical

defendants’ motion to dismiss. 1 The Court assumes familiarity with

the    June    17    Order     and   Reasons.     The   plaintiff   amended   the

complaint; the Court takes these amended allegations as true.

        Samuel      Williams    suffered   from   schizophrenia     and   bipolar

disorder.      Arrested on unspecified charges, on September 15, 2018,

Williams was transported to the Lafourche Parish Detention Center,

which is operated and administered by Lafourche Parish Sheriff’s

Office.       Sheriff Craig Webre is a policymaker for the LPSO and

detention center; he was responsible for staffing the detention

center and contracting with medical providers.                      Major Jeremy

Graniere and Captain Cortell Davis were Corrections Directors of

the LPSO; both were policymakers responsible for training and

supervising staff that supervised the detainees in LPSO custody.

The LPSO contracted with CorrectHealth Lafourche LLC (CHL) to

provide and manage medical and mental health services for detainees




1 Denying the motion in part, the individual capacity § 1983 claim
against the CHL employee who removed Williams from suicide watch,
David Jennings, remains pending. Granting the motion in part, the
Court dismissed the plaintiff’s § 1983 claims based on the Eighth
Amendment; the plaintiff’s § 1983 claim against Aysa Every is
dismissed; the plaintiff’s claim that CHL is vicariously liable
under § 1983; the plaintiff’s § 1983 claims against Kendra Patrick,
Patricia Guidry, Katasha Morris, Shanta Sherman, Sara Armond, and
Chelsea Nolan; and the plaintiff’s Monell claim against CHL. The
Court permitted the plaintiff to amend the complaint to cure the
deficiencies of the § 1983 and Monell claims; the Court noted that
“a stay of the case was warranted” during the pendency of the
medical review panel once the pleadings were completed.
                                           3
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 4 of 27



in LPSO custody at LPDC; CHL provided staff, training, and policies

for all medical and mental health personnel it employed at LPDC,

including David Jennings (a social worker), Kendra Patrick (a nurse

practitioner), and a number of licensed practical nurses, Patricia

Guidry, Katasha Morris, Aysa Every, Shanta Sherman, Sarah Armond,

and Chelsea Nolan.

      Detainees are screened on arrival at LPDC.           In the intake

screening form for Williams, CHL nurse Aysa Every indicated that

Williams   denied   thoughts   of   self-harm,   denied   mental   health

history, and denied a history of suicide attempts or ideation.

From a holding cell, Williams was placed in F Block; the next day

he was transferred to G Block.       That same day, Williams informed

a correctional officer that he was suicidal. 2          By 8:05 a.m. on

September 18, 2018, Williams was placed on suicide watch and

watched by CHL licensed practical nurses Patricia Guidry or Shanta

Sherman.

      Williams remained on suicide watch from September 18 until

12:14 p.m. on October 2, 2018.      During the two-week suicide watch

period, the Custom Flow Chart kept by the CHL medical providers

indicates that the following individuals monitored Williams: David

Jennings (social worker); Kendra Patrick (nurse practitioner); and


2 A Chart Note by Shanta Sherman at 6:27 a.m. on September 18, 2018
states, “Nurse on duty advised by Lt. Jones inmate told security
personnel that he wanted to kill himself inmate placed on suicide
watch per protocol.”
                                    4
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 5 of 27



Patricia Guidry, Aysa Every, Shanta Sherman, Sarah Armond, Chelsea

Nolan, and Katasha Morris (licensed practical nurses).

      Seven days after being placed on suicide watch, Williams was

interviewed   about   his   suicidal    ideations;   he   informed   either

Armond or Jennings that he felt depressed and suicidal, that he

had mental health history of bipolar and schizophrenia diagnoses,

and that he had been prescribed medications to treat his mental

illnesses.    The mental health note (taken by either Armond or

Jennings) on September 25, 2018 recommends “continue on suicide

watch, verify meds, psych appointment upon verification.”             That

same day, Williams signed a release authorizing JeffCare (of

Jefferson Parish Human Services Authority) to release his mental

health records to LPDC; Williams had been treated at JeffCare since

September 2017.    Williams’s JeffCare records were either received

that same day, or CHL failed to obtain them. 3

      Two days later on September 27, 2018, in the Subjective

Interview Form in CHL’s record, Nurse Practitioner Kendra Patrick


3 It is alleged that either the medical records were received by
CHL and saved by Nolan, or that CHL failed to obtain the records.
The plaintiff alleges that the JeffCare records essentially
confirmed with more specificity what Williams reported to CHL:
that Williams had been diagnosed with schizophrenia and bipolar
disorder and that his treatment regimen in January 2018 at JeffCare
included three medications: a mood stabilizer, to be taken twice
daily; a schizoaffective/ schizophrenia medication to be taken
once each month; and an anti-depressive to be taken once daily.
CHL did not provide Williams with these or any medications. Nor
did CHL schedule an appointment for a psychiatrist or psychologist
to examine Williams.
                                    5
   Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 6 of 27



noted that Williams was on suicide watch (but erroneously noted

the suicide watch time period spanned three, rather than nine,

days), that Williams had reported that he was diagnosed with

bipolar disorder and schizophrenia a few months ago, that Williams

“states   he   is   not   taking   medication,”   and   that   he   reports

depression and suicidal thoughts.         Patrick also noted “keep on

suicide watch obtain records from Jeff Carrol rtc 1 week.”

     Five days later on October 2, 2018, Williams was examined by

Jennings, CHL social worker, who noted in the Subjective Interview

Form that Williams


     said he is feeling ‘good.’        He denied [suicidal
     ideation].    He denied past attempts at suicide.
     [Williams] said he was getting Invega shot from
     JeffCare...up till a couple months ago....          He
     verbalized having support from family and hope for his
     future. He was definitive in his denial of [suicidal
     ideation] or wanting to hurt himself.


Jennings discontinued Williams’s suicide watch: in a mental health

note and provider order that same day, Jennings stated “Discontinue

suicide watch, house per security, verify meds, psych appointment,

f/u in one week by social worker.”       In accordance with Jennings’s

order, Williams was removed from suicide watch on October 2 and

placed on D Block.    After a problem with another inmate a few days

later, Williams was moved to E Block.

     The same day he was moved to E Block, the Exam Forms portion

of the CHL record reflects that Nolan noted: “Appointment with

                                     6
     Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 7 of 27



Appt: MenHlth SickCall-Prov for 10-09-2018: f/u social worker in

one week Appointment with Appt: Mental Health Provider (NP_PA) for

10-11-18:     VERIFY    MEDS.   PSYCH   APPOINTMENT    UPON   VERIFICATION.”

Whether Nolan examined or spoke to Williams, or ascertained whether

he was experiencing suicidal ideation, is not reflected in the

note. “Although Williams advised all the CorrectHealth Lafourche

defendant employees that he had been receiving medications for his

schizophrenia and bipolar disorder, and the JPSHA records verified

as   much,”   it   is   alleged,   Williams   “was    never   prescribed   any

medications by [CHL] or examined by a psychiatrist.”

       Nineteen days after threatening suicide -- unmedicated and

before being examined or treated by a psychiatrist or physician -

- on October 7, 2018, Williams hanged himself in his cell.            He was

last seen alive at 12:36 a.m.; his body was found at 4:30 a.m.

His medical “treatment” at the jail consisted of being placed on

suicide watch for 14 days, one visit with a nurse practitioner,

and one or two visits with a social worker.           By amended complaint,

the plaintiff alleged that Nurse Practitioner Kendra Patrick acted

with deliberate indifference by failing to prescribe medications

and failing to order an immediate psychiatric evaluation so that

Williams could be medicated, which effectively denied Williams the

necessary medications and placed him at substantial risk of harm

given his suicidal ideations. The plaintiff also added allegations

that CHL had a policy of refusing to allow its employees to

                                        7
   Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 8 of 27



prescribe medications to inmates like Williams displaying serious

mental illnesses until after medications were verified and inmates

were seen by a psychiatrist.

     The medical defendants now move to dismiss the amended claims

and move to stay the case pending completion of the medical review

panel.



                                   I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.            Such a motion is rarely

granted because it is viewed with disfavor.            See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief."                   Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading   standard   Rule       8   announces   does    not   require

'detailed   factual   allegations,'       but   it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).



                                      8
   Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 9 of 27



     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”           See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014)(citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.   Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

                                       9
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 10 of 27



sense.”   Id. at 679.     “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).       “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”       Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as

other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.”   Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).        If the Court considers materials

outside of the pleadings, the motion to dismiss must be treated as

a motion for summary judgment under Rule 56.      See Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); see

also Fed. R. Civ. P. 12(d).




                                  10
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 11 of 27



                                     II.

                                      A.

     Title 42, United States Code, Section 1983 creates a damages

remedy for the violation of federal constitutional or statutory

rights under color of state law; it provides:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State . . .
     subjects, or causes to be subjected, any . . . person
     within the jurisdiction thereof to the deprivation of
     any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured.

     “The purpose of § 1983 is to deter state actors from using

their badge of authority to deprive individuals of their federally

guaranteed    rights   and   to    provide   relief   to   victims     if    such

deterrence fails.”      Wyatt v. Cole, 504 U.S. 158, 161 (1992).

Because § 1983 merely provides a remedy for designated rights,

rather   than   creating     any   substantive   rights,       “an   underlying

constitutional    or    statutory      violation      is   a    predicate     to

liability.”     Harrington v. Harris, 118 F.3d 359, 365 (5th Cir.

1997)(citation omitted).           To establish § 1983 liability, the

plaintiff must satisfy three elements:

     (1)   deprivation of a right secured by the                      U.S.
           Constitution or federal law,
     (2)   that occurred under color of state law, and
     (3)   was caused by a state actor.

Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004)

(citation omitted).


                                      11
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 12 of 27



      The Court previously summarized the applicable law at length

and hereby reincorporates that summary.           See Order and Reasons

dtd. 6/17/20. The Court briefly outlines the applicable individual

deliberate indifference and Monell standards and applies them to

the amended facts. 4

                                     B.

      The   Fourteenth   Amendment   guarantees   pretrial   detainees     a

right “not to have their serious medical needs met with deliberate

indifference on the part of the confining officials.”         Thompson v.

Upshur Cty., Tex., 245 F.3d 447, 457 (5th Cir. 2001)(citations

omitted).    “To be more precise,” the Fifth Circuit has observed,

it “protects pretrial detainees’ right to medical care and to

‘protection from known suicidal tendencies.’”         Baldwin v. Dorsey,

964 F.3d 320, 326 (5th Cir. 2020)(quoting Garza v. City of Donna,

922 F.3d 626, 632 (5th Cir. 2019) and Hare v. City of Corinth, 74

F.3d 633, 639 (5th Cir. 1996)(en banc)). 5




4 Since the Court issued its prior Order and Reasons, the Fifth
Circuit denied panel rehearing, denied rehearing en banc, withdrew
its panel opinion in Dyer, and substituted it with Dyer v. Houston,
964 F.3d 374 (5th Cir. 2020).       And, pertinent to the issues
presented by the pending motion, the Fifth Circuit has since issued
Baldwin v. Dorsey, 964 F.3d 320 (5th Cir. 2020), petition for cert.
docketed on December 10, 2020, and Estate of Bonilla v. Orange
Cnty., Texas, 982 F.3d 298 (5th Cir. 2020).
5 Notably, the Fifth Circuit has observed that the law does not

clearly provide “what ... measures [jailers must take to prevent
inmate suicides once they know of the suicide risk.]” Baldwin v.
Dorsey, 964 F.3d 320, 328 (5th Cir. 2020)(citation omitted).
                                     12
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 13 of 27



      To prove deliberate indifference, the plaintiff must show

that (1) the official was “aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists,”

and (2) the official actually drew that inference.             Domino v. Tex.

Dep’t      of    Criminal   Justice,    239   F.3d     752,   755    (5th    Cir.

2001)(quoting Farmer v. Brennan, 511 U.S. 825,                    837 (1994)). 6

“Deliberate indifference is an extremely high standard to meet.”

Id. at 756.

      To    be    sure,   “deliberate   indifference     cannot     be    inferred

merely from a negligent or even a grossly negligent response to a

substantial risk of serious harm.” Dyer, 964 F.3d at 381 (citation

omitted).        Matters that fall within medical judgment, such as “the

decision whether to provide additional treatment[,]” or even acts

of medical malpractice, fail to rise to the level of deliberate

indifference.        Id.; Arenas v. Calhoun, 922 F.3d 616, 620 (5th Cir.

2019)(citations        omitted)(analogous     Eighth    Amendment        convicted

prisoner context)(“Medical treatment that is merely unsuccessful

or negligent does not constitute deliberate indifference, ‘nor

does a prisoner’s disagreement with his medical treatment, absent

exceptional circumstances.’”).          Thus, a plaintiff “must show that




6 As this Court previously observed, a third element -- that the
official “subjectively intended that harm occur” -- has been
additionally considered by some panels, but improperly so,
according to recent Fifth Circuit authority. See Dyer v. Houston,
964 F.3d 374, 380 (5th Cir. 2020).
                                        13
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 14 of 27



the    officials      refused    to    treat       him,      ignored    his    complaints,

intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince a wanton disregard for any

serious medical needs.’”              Arenas, 922 F.3d at 620-21 (citations

omitted).    To be sure, “[p]rison officials who actually knew of a

substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the

harm ultimately was not averted.”                    Farmer v. Brennan, 511 U.S.

825, 844 (1994)(considering analogous Eighth Amendment context).



                                          C.

       Municipalities (or private entities acting in their places)

are “persons” for purposes of § 1983 and may be liable where “the

action    that   is    alleged    to    be     unconstitutional              implements    or

executes a policy statement, ordinance, regulation, or decision

officially    adopted      and   promulgated            by    that   body’s     officers.”

Monell v. Department of Social Servs. of New York, 436 U.S. 658,

663,   690   (1978).       Imposition         of    §     1983   liability       against    a

municipality       under    Monell       is        appropriate         in     the   limited

circumstance of when a constitutional tort is caused through the

execution of a policy or custom of the municipality.                          See Bowen v.

Watkins, 669 F.2d 979, 989 (5th Cir. 1982)(citation omitted).

Municipalities or such private entities may also be sued for

“constitutional        deprivations      visited          pursuant      to    governmental

                                          14
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 15 of 27



‘custom’ even though such a custom has not received formal approval

through the body’s official decisionmaking channels.”          Monell, 436

U.S.   at   690-91.    A   municipality   is   not   liable   for   injuries

“inflicted solely by its employees or agents[; rather] it is when

execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury that the government

as an entity is responsible under § 1983.”           Id. at 694.

       The test for establishing municipal liability in an episodic-

act-or-omission case is settled:

       [A] plaintiff must show (1) that the municipal employee
       violated [the pretrial detainee’s] clearly established
       constitutional   rights   with   subjective   deliberate
       indifference; ... (2) that this violation resulted from
       a municipal policy or custom adopted and maintained with
       objective deliberate indifference[; and (3)] either
       written policy statements, ordinances, or regulations or
       a widespread practice that is so...well-settled as
       to...fairly represent[] municipal policy that was the
       moving force behind the violation.

Cadena, 946 F.3d at 727 (citations, internal quotations omitted);

Garza, 922 F.3d at 637 (“[T]o establish municipal liability based

on an employee’s episodic act or omission, a plaintiff must show

the violation ‘resulted from a municipal policy or custom adopted

and maintained with objective deliberate indifference.’”). 7




7 The Fifth Circuit recently observed that it sees “no meaningful
difference between” the Monell showing and the conditions of
confinement showing and that the causation standard -- that the
policy or custom is the moving force behind the violation -- is
                                    15
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 16 of 27



     To survive a motion to dismiss, the complaint must describe

the policy and its relationship to the underlying constitutional

violation   with   specific   facts.   Balle   v.   Nueces   County,   952

Fed.Appx. 552, 559 (5th Cir. 2017) (unpublished)(quoting Spiller

v. Texas City, Police Dept., 130 F.3d 162, 167 (5th Cir. 1997)).

“Thus, pleadings are sufficient when they make specific factual

allegations that allow a court to reasonably infer that a policy or

practice exists and that the alleged policy or practice was the

moving force behind municipal employees' deliberate indifference

to an inmate's serious medical needs.” Id. 8



the same for both Monell and conditions of confinement claims.
See Bonilla, 982 F.3d at 308 (citations omitted).
8 The Fifth Circuit does not necessarily require a complaint to

state an unconstitutional policy. The court has found a complaint
sufficient if it identifies a rule requiring the jails to provide
efficient medical treatment and describes a pattern of behavior
where the reasonable inference is that the municipality is
violating that rule. For example, in Balle, the Fifth Circuit held
that the plaintiff’s § 1983 complaint sufficiently pled facts
supporting a municipality liability claim. Id. at 559-60. The
plaintiff was injured by an officer during arrest, and during his
six-day detention received little medical attention despite his
multiple requests for medical treatment, his apparent inability to
control his bodily functions, and frequent muscle spasms. Id. at
560. After he was finally transported to the hospital, he was
diagnosed with various back injuries, underwent surgery, but was
still unable to walk. Id. The plaintiff alleged that the county
had failed to enforce jailing policies mandated by a Texas
Commission that requires jails to implement procedures for prompt
and efficient care in acute situations. Id. at 559-60.         The
complaint alleged that when the plaintiff soiled himself from not
being able to control his bodily functions the staff cleaned him
and gave him a change of clothes without providing him medical
attention. Id. Similarly, when he complained that he was paralyzed
and could not walk, he was not given medical attention until the
following day and even then, he was cleared with little follow-
                                  16
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 17 of 27



                                 III.

      As before, only the healthcare provider defendants, CHL and

its employees sued in their individual capacities, move to dismiss

the plaintiff’s amended § 1983 claims.        The plaintiff alleges that

CHL and its employees violated Williams’ Fourteenth Amendment

right to medical care and protection from harm while he was

detained at Lafourche Parish Detention Center.             The plaintiff

pursues a Monell claim against CHL and episodic-act (deliberate

indifference)     claims   against    the     individual   CHL    employee-

defendants.

      CHL and its employees move to dismiss the plaintiff’s amended

civil rights claims for failure to state a claim and move to stay

this case pending the medical review panel determination.               The

Court considers first whether the plaintiff has adequately amended

her   complaint    sufficient   to    state     a   plausible    deliberate

indifference claim against the individual CHL defendants before

turning to address the plaintiff’s amended Monell claim against

CHL. The medical malpractice claims, which arise from the same



up. Id. The Fifth Circuit held that these incidences evidence a
“pattern of failure [that] defied state law requiring that [the]
county implement procedures to efficiently and promptly treat
inmates.” Id. at 560.      From the complaint’s allegations of
consistent wrongdoing, the court determined that “[r]easonable
inferences can be drawn that [the] county had an unwritten policy
. . . that fairly represents municipal policy of consistent
noncompliance with required state medical standards and that this
policy or practice of noncompliance was the moving force behind
the constitutional injuries[.]” Id.
                                     17
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 18 of 27



factual predicate underlying the federal civil rights claims, have

been submitted to a state medical review panel, as state law

requires;   the   parties   do   not   dispute    this    Court’s    prior

determination that the state law medical malpractice claims are

premature and a stay is thus appropriate.

                                  A.

     The § 1983 claims against Patricia Guidry, Katasha Morris,

Aysa Every, Shanta Sherman, Sarah Armond, and Chelsea Nolan must

be dismissed.     Claims against Aysa Every are included in the

amended complaint despite the fact that the plaintiff previously

conceded that the claims against her should be dismissed.           In the

amended   complaint,   Phoenix   likewise    includes     claims    against

Guidry, Morris, Sherman, Armond, and Nolan, but the deficiencies

previously identified have not been amended.             None of the new

allegations mention these defendants.       For this reason and because

Phoenix indicates that she does not oppose dismissal of the § 1983

claims against Patricia Guidry, Katasha Morris, Aysa Every, Shanta

Sherman, Sarah Armond, and Chelsea Nolan, the plaintiff’s § 1983

claims against these six defendants are dismissed.

                                  B.

     In opposing the defendants’ motion to dismiss the amended

complaint, the plaintiff focuses on the plausibility of her amended

§ 1983 individual capacity claim against Kendra Patrick and the

Monell claim against CHL.    The plaintiff contends that she has set

                                  18
     Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 19 of 27



forth facts describing the subjective deliberate indifference of

NP Patrick and has added allegations describing CHL’s de facto

policy of refusing medication/treatment to mentally ill inmates

unless their medications are verified and they are seen by a

psychiatrist.      The Court considers each challenged amended claim

in turn and finds that the plaintiff has stated plausible claims

against Patrick and CHL.

       1.    NP Patrick

       NP Patrick contends that the § 1983 claim against her should

be    dismissed    because    the   amended   allegations    --   that   she

recommended Williams be continued on suicide watch but failed to

prescribe medications or immediately order psychiatric evaluation

-- do not      amount   to   deliberate    indifference.    The   plaintiff

counters that sufficient facts are alleged to plausibly state a

deliberate indifference claim for her failure to treat or assess

Williams.     The Court agrees.

       As in the original complaint, Phoenix alleges that Williams

was arrested on September 15, 2018 and medically screened that

same day by CHL employee Every.       Williams denied thoughts of self-

harm and did not exhibit signs suggesting risk of suicide or self-

injury.      He denied past and current mental health history and

denied suicide attempts.       Three days later on September 18, 2018,

however, Williams told a correctional officer that he was suicidal

and he was placed on suicide watch.              On September 25, 2018,

                                      19
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 20 of 27



Williams told either Armond or Jennings that he felt depressed and

suicidal,     that   he    was    previously     diagnosed   as       bipolar   and

schizophrenic,       and   that    he    had    previously   been       prescribed

medications to treat his mental illnesses.             The mental health note

recommended that Williams be continued on suicide watch, that his

medications    be    verified,     and   that    he   undergo     a   psychiatric

evaluation upon verification.

     It is alleged that NP Patrick, knowing about these prior

visits, examined Williams on September 27, 2018, after he had been

on suicide watch for over a week and two days after he reported

mental health history a history of taking prescription medications

to treat his mental illnesses, and that he had been feeling

depressed and suicidal.          NP Patrick noted:

     36 y/o bm on suicide watch for the past 3 days. He states
     he is separated. States I told a guard I wanted to kill
     myself. He reports h/o bipolar and schizophrenia, was
     diagnosed a few months ago. He denies hospitalizations
     and suicide attempts. He states he is not taking
     medication. He denies illicit drug use, reports alcohol
     use. He reports depression and si/hi thoughts. He denies
     plan.


NP Patrick noted: “keep on suicide watch obtain records from Jeff

Carrol rtc 1 week.”        In the amended complaint, Phoenix focuses NP

Patrick’s alleged deliberate indifference on atrick’s failure to

prescribe medications or immediately order a psych evaluation; in

particular it is alleged that:



                                         20
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 21 of 27




  •   as a nurse practitioner, Patrick was permitted to prescribe
      psychiatric medications to mentally ill patients;
  •   when she examined Williams on September 27, she had CHL
      records that showed that Williams had been on suicide watch
      since September 18, that he was previously prescribed Invega
      Sustenna and two other medications for his bipolar and
      schizophrenic diagnoses, that he was depressed, and that he
      was previously hearing voices;
  •   Patrick was aware that Williams had signed a release, but his
      prior medical records had not been requested or obtained;
  •   Patrick was aware that, other than a psychiatrist, she was
      the only one who could prescribe Williams medication for his
      mental illness while he was an inmate, but she “refused to
      order an immediate psychiatric evaluation so that he could be
      prescribed medications and also refused herself to prescribe
      him necessary medications” and “[s]he was aware when she took
      these actions she was effectively denying Williams necessary
      medications and was placing him at a substantial risk of harm
      given his suicidal ideations.”


      These factual allegations do not suggest that NP Patrick’s

response was indifferent to Williams’ substantial risk of suicide,

let alone deliberately indifferent to the suicide risk.           To the

contrary, NP Patrick kept Williams on suicide watch.            But the

plaintiff’s theory of § 1983 liability against Patrick sweeps more

broadly. And the Court must consider whether the allegations

plausibly state a deliberately-indifferent failure to treat or

assess claim against NP Patrick.

      Insofar as the plaintiff alleges that NP Patrick failed to

prescribe anti-psychotic or other medications to treat Williams’

mental illnesses, whether the plaintiff states a plausible claim

for relief is a closer call.        Because the plaintiff plausibly

alleges that Williams had serious medical conditions or needs that


                                  21
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 22 of 27



NP Patrick met with deliberate indifference, dismissal at this

stage is inappropriate.

       In the amended complaint, the plaintiff alleges that NP

Patrick’s    decision   to     keep    Williams     on    suicide   watch   was

deliberately indifferent to his serious medical needs in light of

her knowledge that Williams had reported to be an unmedicated,

depressed, schizophrenic bipolar pretrial detainee and that he had

been on suicide watch for nine days.            The only action NP Patrick

took -- keeping Williams on suicide watch -- did nothing to treat

his serious mental illnesses and was at best a delay of necessary

treatment,    whether   that    necessary      treatment     was    psychiatric

evaluation or verification of prescription medications, or both.

At the pleadings stage -- where the Court must assume that the

allegations are true “even if doubtful in fact” -- this suffices

to state a claim.

       Taking the amended allegations as true, the plaintiff alleges

facts that NP Patrick was aware that Williams was suicidal and,

though unconfirmed, that he self-reported that he had previously

been    prescribed   medication       to    treat   two    mental    illnesses,

schizophrenia and bipolar disorder.            In spite of this knowledge

and Williams’ report that he was depressed, the plaintiff alleges

facts indicating that NP Patrick refused to treat him or ignored

his complaint and symptoms of serious medical needs in the form of

mental illnesses and depression.            It is alleged that NP Patrick

                                       22
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 23 of 27



failed to ensure that Williams was promptly examined by a mental

health expert, nor did she attempt to promptly verify his self-

reported diagnoses or prescription medications.           To be sure, there

are allegations missing that would bolster a failure to treat or

failure to assess claim (allegations indicating that Williams was

manifesting objective signs of distress or symptoms of his mental

illnesses).       Nevertheless, there are sufficient facts alleged,

taken as true, including that Williams reported being depressed,

suicidal, mentally ill, and off of his prescription medications,

which suffice to state a plausible deliberate-indifference claim.

Cf. Bonilla, 982 F.3d at 307-308 (affirming grant of summary

judgment in favor of corrections officer and nurse, finding that

“[p]laintiffs identify no cases establishing that adequate medical

care requires the distribution of prescription narcotics to an

inmate   within    hours   of   her   intake”   and   plaintiffs   failed    to

identify signs of distress or requests for medication).                     The

plaintiff’s allegations that NP Patrick knew (or failed to verify

his report) that Williams had serious medical needs (suffered from

mental illnesses), yet afforded him no treatment and failed to

take steps to immediately or quickly verify his prescriptions in

the face of his self-reports of mental illness, depression, and

suicidal ideation suffice as an alleged factual predicate of




                                       23
    Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 24 of 27



deliberately indifferent conduct by NP Patrick in her individual

capacity. 9

      2.   CHL

      CHL is properly treated as a municipality for the purposes of

the plaintiff’s § 1983 claim. 10        The Court previously determined

that the plaintiff failed to state a Monell claim because the

factual    allegations   failed   to    articulate   a   formal   policy   or

persistent widespread practice that fairly represented CHL policy;

the plaintiff alleged only a conclusory policy based solely on

Williams’ experience with CHL.              Still, the plaintiff fails to

plausibly allege a failure to train claim.           However, in light of




9  As the Court observed in its prior Order and Reasons, if
individuals denied or delayed a psychological or psychiatric
evaluation or delayed in confirming Williams’s diagnoses, or
delayed in providing him with treatment (including prescription
medications previously prescribed to ameliorate his bipolar and
schizophrenic symptoms) such conduct may constitute deliberate
indifference.   Carlucci, 884 F.3d at 538 (“A delay in medical
treatment that results in substantial harm [may] constitute
deliberate indifference.”).
10 No party objected to this prior finding by the Court. When a

state or municipality contracts with a private party to administer
healthcare to inmates or detainees, the private party and its
employees administer the medical services under color of state law
(because they perform a public function by providing medical care
to individuals in state custody) and therefore may be sued as state
actors. See West v. Atkins, 487 U.S. 42, 55-56 (1988); Perniciaro
v. Lea, 901 F.3d 241, 251 (5th Cir. 2018). The Circuits to have
considered the issue agree that, where private entities act in the
place of a municipality, Monell applies. See, e.g., Shields v.
Illinois Dep’t of Corrs., 746 F.3d 782, 786 (7th Cir. 2014); Tsao
v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012); Lyons
v. Nat’l Car Rental Sys., Inc., 30 F.3d 240, 246 (1st Cir. 1994);
Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997).
                                       24
     Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 25 of 27



the principles discussed in Bonilla and Sanchez, the Court finds

that the plaintiff plausibly alleges that the interaction of de

facto    policies     reflects    CHL’s    deliberate    indifference    to   the

serious mental health needs of pretrial detainees. 11

        Here,   the   plaintiff    alleges       facts   indicating   that    CHL

administered de facto policies of refusing to provide prescription

medication to detainees with serious mental illnesses until the

detainee’s prior diagnoses and medication history were verified

and the inmate was examined by a psychiatrist and she also alleges

facts suggesting an institutional tolerance or custom of failing

to assess or verify self-reported mental health history.                These de

facto policies, the plaintiff alleges, are indicated in the mental

health notes incorporated in the amended complaint and resulted in

systemically     denying    Williams       any   medication   or   psychiatric

treatment or examination for 19 days after he first expressed

suicidal ideation and 12 days after he signed a release for CHL to


11See generally Sanchez v. Young Cnty., Texas, 956 F.3d 785 (5th
Cir. 2020)(observing that one way a plaintiff can prove he
existence of a de facto policy is through consistent testimony of
jail employees and finding that the plaintiffs created fact issues
concerning whether the County had de facto policies of failing to
monitor and failing to assess pretrial detainees’ medical needs,
and whether the policies caused the pretrial detainee to be denied
needed medical care) and Estate of Bonilla v. Orange Cnty., Texas,
982 F.3d 298 (5th Cir. 2020)(finding no meaningful difference
between the Monell policy or custom showing and the conditions of
confinement condition or practice showing and suggesting that, had
the plaintiffs offered consistent jailer testimony, such would
suffice in indicating the County’s policy or custom of allowing
detainees to self-classify their risk of self-harm).
                                          25
     Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 26 of 27



obtain his medical records to verify his self-reported history of

mental illness and prescription medications.             At this stage of

proceedings, the plaintiff has alleged de facto policies of failing

to    assess   and   verify   pretrial     detainees’   mental   health   and

medication needs and has alleged that these policies or customs

were deliberately indifferent to Williams’ mental health needs,

causing Williams to be denied medical care and treatment for the

duration of his detention (indeed, until he took his own life).

These allegations suffice to survive CHL’s motion to dismiss.



                                     ***

       Accordingly, for the foregoing reasons, IT IS ORDERED: that

the medical defendants’ motion to dismiss is GRANTED in part (the

plaintiff’s § 1983 claims against Aysa Every, Patricia Guidry,

Katasha Morris, Shanta Sherman, Sara Armond, and Chelsea Nolan are

dismissed) and DENIED in part (the plaintiff’s § 1983 claims

against David Jennings and Kendra Patrick, in their individual

capacities, and her Monell claim against CHL, remain pending).

And, considering that the state-law medical malpractice claims,

which arise from the same factual predicate underlying the federal

civil rights claims, have been submitted to a state medical review

panel, the defendants’ request that the case be stayed pending

completion of the medical review panel is likewise GRANTED.               The



                                     26
  Case 2:19-cv-13004-MLCF-DMD Document 55 Filed 01/19/21 Page 27 of 27



case is hereby STAYED and closed administratively, to be reopened

upon proper motion after completion of the medical review panel.

                     New Orleans, Louisiana, January 19, 2021



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  27
